Citation Nr: 9935363	
Decision Date: 12/21/99    Archive Date: 12/23/99

DOCKET NO.  97-03 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to a higher (compensable) rating for service-
connected synovitis of the left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Wasser, Associate Counsel

INTRODUCTION


The veteran served on active duty from August 1989 to March 
1995.

This case comes to the Board of Veterans' Appeals (Board) 
from a July 1996 RO decision which granted service connection 
and a 0 percent rating for synovitis of the left knee; the 
veteran appealed for a higher rating.  A personal hearing was 
held before a member of the Board in October 1999.


REMAND

The veteran contends that his synovitis of the left knee is 
severe enough to warrant a compensable rating.  His claim is 
well grounded, and a review of the file indicates that there 
is a further VA duty to assist him in developing the facts 
pertinent to the claim.  38 U.S.C.A. § 5107(a) (West 1991); 
38 C.F.R. §§ 3.103, 3.159 (1999).

On VA examination in November 1997, the veteran reported 
occasional left knee swelling and complained of left knee 
pain which occurred only when he walked for a long distance 
or when he ran.  On examination, there was full active and 
passive range of motion, and the knee was stable.

The veteran testified at a hearing before a member of the 
Board in October 1999.  He stated that he currently worked at 
the post office, and that his job involved being on his feet 
all day, which caused pain in his knee.  He reported that he 
took medication prescribed by the VA, and indicated that he 
was treated at the Erie VA Medical Center (VAMC), every two 
or three months, including treatment since his November 1997 
VA examination.  He said his left knee condition had worsened 
since his last VA examination.

The Board notes that records of VA treatment mentioned by the 
veteran are not in the claims folder.  Since they are 
constructively of record, they must be obtained and 
associated with the claims file.  Bell v. Derwinski, 2 Vet. 
App. 611 (1992).  Any other recent treatment records should 
also be obtained.  Murincsak v. Derwinski, 2 Vet. App. 363 
(1992).  Given the contents of the last VA examination, and 
the veteran's allegations of a worsened left knee condition 
due to pain, it is also the judgment of the Board that 
another VA examination is warranted.  DeLuca v. Brown, 8 Vet. 
App. 202 (1995); Caffrey v. Brown, 6 Vet. App. 377 (1994).

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should ask the veteran to 
identify (names, addresses, dates) any VA 
or non-VA medical providers who have 
examined or treated him for a left knee 
condition since 1995.  The RO should 
obtain copies of the related medical 
records, which are not already on file.  
38 C.F.R. § 3.159.

2.  The RO should have the veteran 
undergo a VA orthopedic examination to 
determine the severity of his service-
connected left knee condition (synovitis 
of the left knee).  The claims folder 
should be provided to and reviewed by the 
doctor in conjunction with the 
examination.  All indicated studies, 
including X-rays, should be performed.  
Range of motion of the left knee should 
be reported in degrees; any objective 
evidence of pain should be noted; and the 
doctor should assess whether there is any 
additional limitation of motion due to 
pain on use or during flare-ups.  DeLuca, 
supra.  All other relevant findings, such 
as any subluxation or instability, should 
also be reported.

The RO should then review the claim.  If the claim is denied, 
the veteran should be provided an appropriate supplemental 
statement of the case and given the opportunity to respond, 
and then the case should be returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	L. W. TOBIN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




